532 F.2d 1323
UNITED STATES of America, Appellee,v.Henry Ogle WATSON, Appellant.
No. 73-1539.
United States Court of Appeals,Ninth Circuit.
April 22, 1976.

Michael D. Nasatir (argued), Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for appellant.
William D. Keller, U.S. Atty.  (argued), Los Angeles, Cal., for appellee.
OPINION
Before ELY and GOODWIN, Circuit Judges, and MURRAY,* District Judge.
PER CURIAM:


1
We originally reversed Watson's conviction, holding that certain incriminating evidence should have been suppressed.  504 F.2d 849 (9th Cir.1974).  Judge Goodwin dissented.


2
The Supreme Court granted certiorari, reversed our decision, and remanded the cause for further proceedings in conformity with its opinion.  423 U.S. 411, 96 S. Ct. 820, 46 L. Ed. 2d 598, 44 U.S.L.W. 4112 (1976).


3
The mandate of the Supreme Court has now been received.  Pursuant to that mandate and our further consideration of Watson's appeal in the light of the Supreme Court's opinion, we now hold that Watson's judgment of conviction should be, and the same hereby is,


4
AFFIRMED.



*
 Honorable W.D. Murray, Senior United States District Judge, Butte, Montana, sitting by designation